Case 3:19-cv-00951-MAB Document 32 Filed 06/25/20 Page 1 of 2 Page ID #473




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

STEVEN K. HINKLE,                               )
                                                )
                     Plaintiff,                 )
                                                )
vs.                                             )   Civil No. 19-cv-951-MAB
                                                )
COMMISSIONER of SOCIAL SECURITY,                )
                                                )
                     Defendant.                 )

                            MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

       This matter is before the Court on Plaintiff’s Application for Attorney’s Fees.

(Doc. 30). Defendant has responded that he has no objection. (Doc. 31).

       Plaintiff asks for an award of attorney’s fees in the amount of $4,165.63 with no

additional amounts for expenses or costs. Plaintiff was granted leave to proceed in

forma pauperis and so did not pay a filing fee.

       The Court finds that Plaintiff is the prevailing party and is entitled to an award

of attorney’s fees pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d)(1)(B).

The Court further finds that the agreed upon amount is reasonable and appropriate.

This award shall fully and completely satisfy any and all claims for fees, costs, and

expenses that may have been payable to Plaintiff in this matter pursuant to the Equal

Access to Justice Act, 28 U.S.C. § 2412.




                                            1
Case 3:19-cv-00951-MAB Document 32 Filed 06/25/20 Page 2 of 2 Page ID #474




       Plaintiff’s Application (Doc. 30) is GRANTED.          The Court awards Plaintiff

attorney’s fees in the amount of $4,165.63 (four thousand, one hundred sixty-five dollars

and sixty-three cents).

       The amount awarded is payable to Plaintiff and is subject to set-off for any debt

owed by Plaintiff to the United States, per Astrue v. Ratliff, 560 U.S. 586 (2010). See also,

Harrington v. Berryhill, 906 F.3d 561 (7th Cir. 2018). However, any part of the award that

is not subject to set-off to pay Plaintiff’s pre-existing debt to the United States shall be

made payable to Plaintiff’s attorney pursuant to the EAJA assignment executed by

Plaintiff and attached to the Application.

       IT IS SO ORDERED.

       DATED: June 25, 2020.


                                                  s/ Mark A. Beatty
                                                  MARK A. BEATTY
                                                  United States Magistrate Judge




                                             2
